Exhibit 10.1

 

LEASE PURCHASE AGREEMENT

 

 

This Lease Purchase Agreement is entered into this the 5th day of July, 2013 by
and between FFMJ, LLC, a Nevada Limited Liability Company located at 9027
Musgrave St., Colorado Springs, CO 80920 (“Seller”), and GRAY FOX PETROLEUM
CORP., a Nevada Corporation, located at 3333 Lee Parkway, Suite 600, Dallas, TX
75219 (hereinafter “Buyer”).

 

Recitals

 

WHEREAS, Seller owns certain oil and gas leases issued by the United States of
America within the State of Nevada;

 

WHEREAS, Seller desires to sell and assign the leases to Buyer for consideration
that includes certain drilling obligations, as set forth below;

 

WHEREAS, Buyer desires to own and operate these leases,

 

Agreement

 

NOW, THEREFORE, in consideration of mutual covenants contained herein and other
good and valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

 

SECTION 1 – LEASES PURCHASED

 

1.1            RECITALS. All recitals are hereby incorporated by this reference.

 

1.2            ASSETS PURCHASED. Seller agrees to sell to Buyer and Buyer agrees
to purchase from Seller, on the terms and conditions set forth in this
Agreement, those certain oil and gas leases, issued by the Bureau of Land
Management for the United States of America within the State of Nevada, as set
forth on Exhibit “A,” attached hereto and incorporated herein (“Leases”).

 

 



1

 

 

1.3            Seller will deliver the Leases at a minimum 82% net revenue
interest. In other words, lease burdens shall not exceed 18%, including but not
limited to mineral owner royalties. This lease burden will include reservations
by Seller of overriding royalty interests.

 

1.4            All petroleum, hydrocarbons and associated gases produced at and
after the assignment of the Leases from Seller to Buyer

 

1.5            The Leases exclude well or lease bonds in place with the Nevada
Division of Minerals and/or the BLM.

 

SECTION 2 – PURCHASE PRICE FOR LEASES

 

2.1            The purchase price for the Leases shall be $250,000.00, with
reference to the following:

 

2.2            At closing, Buyer shall pay the purchase price, as follows:
$100,000.00 USD on or before July 15, 2013, $75,000.00 within 60 days of
closing, and $75,000.00 within 120 days of closing. Should Buyer decide not to
pursue closing or otherwise fulfill their obligations pursuant to this Lease
Purchase Agreement, any and all monies paid from Buyer, to Seller are non-
refundable. Buyer waives any and all claim to refund of any monies to Seller
pursuant to this Lease Purchase Agreement.

 

2.4            Buyer shall be responsible for all filing and recording fees for
the United States Bureau of Land Management and relevant county recorder
offices.

 

2

 



 

2.5            Buyer is responsible for all rental payments due on the Leases
from the date of closing forward. Buyer must give Seller at least 30 days
advanced written notice if they will not make rental payments. If Buyer does not
pay the rental payment, then Seller at its option may pay the rental payment,
and shall receive an assignment of those Leases from Buyer. Should Buyer fail to
pay, or decide not to pay, rentals on the Leases, Buyer shall re-assign the
Leases to Seller. As to this Paragraph 2.5, time is of the essence as failure to
pay rental payments may result in lease cancellation and/or renewal on different
royalty terms.

 

2.6            Buyer will not assign the Leases to Seller until final payment is
made.

 

SECTION 3 – OTHER AGREEMENTS

 

3.1            DRILLING OBLIGATION. Buyer agrees that they will drill a test
well with a surface and bottom hole location on the Leases for the purpose of
hydrocarbon exploration and production. The well must achieve a depth of 6,000
feet or as otherwise agreed to by the parties in writing. Buyer must begin
drilling with a rig capable of total depth within two years of closing. Buyer
agrees to re-assign the Leases, without reserving any interest (whether record
title, operating rights, overriding royalty interest, or otherwise) if they fail
to commence drilling, as set forth in the paragraph.

 

3.2            AREA OF MUTUAL INTEREST. Buyer agrees to assign a 3% overriding
royalty interest to Seller on any lease (either Federal, State or Fee) obtained
on lands within the area covered by or contiguous to the Leases listed in
Appendix “A.”

 

3.3            The parties shall execute and deliver or cause to be executed and
delivered such other instruments of conveyance and transfer and take such other
action as necessary to effectively vest in Buyer and to put Buyer in possession
of, any of the Leases and rights and relations thereto. These must include the
relevant Bureau of Land Management forms, a Memorandum of Lease Assignment for
recordation with the relevant counties.

 



3

 

 

 

SECTION 4 – REPRESENTATIONS AND WARRANTIES OF SELLER

 

4.1            Seller represents and warrants to Buyer as follows:

 

4.2            Seller is now and on the date of closing will be a limited
liability company duly organized and validly existing and in good standing under
the laws of the State of Nevada. Seller has all requisite corporate of power and
authority to own, operate and/or lease the assets, as the case may be, and to
carry own its business as now being conducted.

 

4.3            The execution, delivery and performance of this Agreement have
been duly authorized and approved by the Members, and this Agreement constitutes
a valid and binding agreement of Seller in accordance with its terms.

 

4.4            Seller holds good and marketable title to the Leases, but offers
no warranty of title, free and clear of restrictions on or conditions to
transfer or assignment, apart from those found in the United States Code and the
Code of Federal Regulations as to onshore federal oil and gas leases, and free
and clear of liens, pledges, charges or encumbrances.

 

4.5            Seller has no knowledge of any claim, litigation, proceeding, or
investigation pending or threatened against Seller that might result in any
material adverse change in the business or condition of the Leases being
conveyed under this Agreement.

 

4.6            None of the representations or warranties of Seller contains or
will contain any untrue statements of a material fact or omit or will omit or
misstate a material fact necessary in order to make statements in this Agreement
not misleading.

 



4

 

 

 

SECTION 5 – REPRESENTATIONS OF BUYER

 

5.1            Buyer represents and warrants as follows:

 

5.2            Buyer is a corporation duly organized, validly existing, and in
good standing under the laws of Nevada. Buyer has all requisite corporate power
and authority to enter into this Agreement and perform its obligations
hereunder, including the ability to hold federal oil and gas leases, as
qualified by the United States Code of Federal Regulation.

 

5.3            The execution, delivery and performance of this Agreement have
been duly authorized and approved by the Board of Directors, and this Agreement
constitutes a valid and binding agreement of Buyer in accordance with its terms.

 

5.3 None of the representations or warranties of Buyer contain or will contain
any untrue statement of a material fact or omit or will omit or misstate a
material fact necessary in order to make the misstatements contained herein not
misleading.

 

SECTION 6 – CLOSING

 

6.1            TIME AND PLACE. This agreement shall be closed at the offices of
Rammell Law, PLLC, located at 7410 S. Creek Rd., Suite 204, Sandy, UT 84093 on
the 5th day of July, 2013, or such other time as the parties may agree in
writing. If the closing has not occurred on or before the 5th day of July, 2013,
then either party may elect to terminate this agreement.

 

6.2            The party with a right to terminate this Agreement pursuant to
Section 6.1 shall not be bound to exercise such right, and its failure to
exercise such right shall not constitute a waiver of any other right it may have
under this Agreement, including but not limited to remedies for breach of a
representation, warranty, or covenant.

 



5

 

 

6.3            Prior to closing, Buyer had an opportunity to conduct a field
inspection and a title examination of relevant leasehold records at the Bureau
of Land Management office in Reno, Nevada.

 

SECTION 7 – MISCELLANEOUS

 

7.1            The provisions of this Agreement shall be binding upon and inure
to the benefit of the heirs, personal representatives, successors, and assigns
of the parties.

 

7.2            Any notice or other communication required or permitted to be
given under this Agreement shall be in writing and shall be mailed by certified
mail, return receipt requested, postage prepaid, addressed to the parties at
their location listed above.

 

7.3            All notices and other communications shall be deemed to be given
at the expiration of three (3) days after the date of mailing. Buyer must send a
copy of all notices to Rammell Law, PLLC, located at 7410 S. Creek Rd., Suite
204, Sandy, UT 84093. The addresses to which notices or other communications
shall be mailed may be changed from time to time by giving written notice to the
other parties.

 

7.4            In the event of a default under this Agreement, the defaulting
party shall reimburse the non-defaulting party or parties for all costs and
expenses reasonably incurred by the non-defaulting party or parties in
connection with the default, including without limitation attorney fees.
Additionally, in the event a suit or action is filed to enforce this Agreement
or with respect to this Agreement, the prevailing party or parties shall be
reimbursed by the other party for all costs and expenses incurred in connection
with the suit or action, including without limitation reasonable attorney fees
at the trial level and on appeal.

 

7.5            No waiver of any provision of this Agreement shall be deemed, or
shall constitute, a waiver of any other provision, whether or not similar, nor
shall any waiver constitute a continuing waiver. No waiver shall be binding
unless executed in writing by the party making the waiver.

 



6

 

 

 

7.6            This Agreement shall be governed by and shall be construed in
accordance with the laws of the State of Nevada. The state and federal courts of
the State of Nevada shall have sole jurisdiction.

 

7.7            This Agreement constitutes the entire agreement between the
parties pertaining to its subject matter and it supersedes all prior
contemporaneous agreements, representations, and understandings of the parties.
No supplement, modification, or amendment of this Agreement shall be binding
unless executed in writing by all parties.

 

7.8            The parties hereto agree that counterpart and electronic
signatures are valid and binding, whether received by email, fax or otherwise.

 

WITNESS the signatures of the parties this the 5th day of July, 2013.





 



FFJM, LLC GRAY FOX PETROLEUM CORP.         /s/ Stanley Allen Matzke /s/ Lawrence
Pemble Stanley Allen Matzke, III, Manager Lawrence Pemble, President



 



7

 

 

Appendix "A"- West Ranch lease list

 

  NV BIM lease # Acres Renewal Date Expiration 1 82961 2560.00 2/1/2014
1/31/2017 2 82962 1920.00 2/1/2014 1/31/2017 3 82957 520.00 2/1/2014 1/31/2017 4
81659 1501.16 4/1/2014 3/31/2016 5 81660 1880.00 4/1/2014 3/31/2016 6 81661
1200.00 4/1/2014 3/31/2016 7 81663 560.00 4/1/2014 3/31/2016 8 81667 1926.28
4/1/2014 3/31/2016 9 81668 642.12 4/1/2014 3/31/2016 10 81669 960.00 4/1/2014
3/31/2016 11 81670 2160.00 4/1/2014 3/31/2016 12 81671 2560.00 4/1/2014
3/31/2016 13 81675 2560.00 4/1/2014 3/31/2016 14 81721 2480.00 5/1/2014
4/30/2016 15 81719 1931.84 5/1/2014 4/30/2016 16 80946 599.29 5/1/2014 4/30/2016
17 82124 960.00 8/1/2013 7/31/2016 18 82126 1440.00 8/1/2013 7/31/2016 19 83455
1882.32 8/1/2013 7/31/2017 20 82593 1200.00 11/1/2013 10/31/2016 21 82594 640.44
11/1/2013 10/31/2016 22 82595 640.00 11/1/2013 10/31/2016

 

 

8

